Citation Nr: 1023858	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen the issue of 
whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service has 
been received.  

2.  Whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1976 to 
August 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

As will be discussed below, in a January 1979 administrative 
decision, the RO in St. Petersburg, Florida found that the 
character of the appellant's discharge was a bar to VA 
benefits.  The Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the matter 
of whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the issues on appeal as reflected on the title 
page.

The Board recognizes that, in his March 2005 notice of 
disagreement (NOD), the appellant requested a hearing with a 
Decision Review Officer (DRO) at the RO.  There is no 
indication that the appellant was scheduled for a DRO 
hearing.  Nevertheless, in light of the favorable decision 
herein, the lack of a DRO hearing is not prejudicial to the 
appellant.

In August 2008, the appellant requested a videoconference 
hearing with a Veterans Law Judge.  An April 2009 letter 
advised him that his hearing was scheduled for May 2009; 
however, the record reflects that he failed to report for 
that hearing.  As such, this hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2009).  

In June 2009 the Board remanded the case for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a January 1979 administrative decision, the RO 
determined that the character of the appellant's discharge 
constituted a bar to VA benefits; although notified of the 
denial and his appellate rights in a January 1979 letter, the 
appellant did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
January 1979 denial is not duplicative or cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
basic eligibility to receive VA benefits. 

4.  The appellant was discharged in August 1977, under 
conditions other than honorable, in lieu of a trial by court 
martial.  

5.  The competent medical evidence demonstrates that the 
appellant was insane at the time of the offenses during 
service from September 1976 to August 1977 which led to his 
discharge under conditions other than honorable. 


CONCLUSIONS OF LAW

1.  The January 1979 RO decision, that the appellant's 
character of discharge was a bar to VA benefits, is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As new and material evidence has been received, the claim 
as to whether entitlement to benefits is barred based upon 
the character of discharge for a period of active service is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The character of the appellant's discharge from military 
service is not a bar to entitlement to VA benefits.  38 
U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.13, 3.354 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claims on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate these claims have been 
accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.   
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or 
release from service for acceptance of undesirable discharge 
in lieu of trial by general court-martial is considered to 
have been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(1).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge.  38 C.F.R. § 3.12(b) (2009).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides38 C.F.R. § 3.354(a) (2009).

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge, or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  There still must be 
competent evidence, though, establishing the appellant was 
insane at the time of the offenses in question leading to the 
other than honorable discharge.  Zang v. Brown, 8 Vet. App.  
246, 254 (1995). 

Factual Background and Analysis

New and Material Evidence

In August 1977, the appellant filed a claim for service 
connection for low back pain.  In a January 1979 
administrative decision, the RO in St. Petersburg, Florida 
found that the character of discharge from the appellant's 
period of service from September 1976 to August 1977 
constituted a bar to VA benefits.  Although notified of the 
decision by letter in January 1979, the appellant did not 
initiate an appeal.  

Evidence of record at the time of the January 1979 decision 
included the appellant's Form DD 214, which reflects that he 
had active service from September 1976 to August 1977 and was 
discharged under conditions other than honorable.  Also of 
record were the appellant's service personnel records and 
service treatment records.  These records reflect that, in 
February 1977, the appellant complained of an inability to 
sleep, stating that he was paranoid and "flipping out."  In 
March 1977, he complained of uncontrolled feelings of 
hostility, which he related to his present job.  In April 
1977, the appellant was in social evaluation for hashish, and 
admitted to his counselor that he took LSD.  Expeditious 
separation from service was recommended.  In a June 1977 
Report of Medical History, the appellant described depression 
or excessive worry.  The examiner noted that he had 
depression related to situational problems.  A July 1977 
ADAPCP Military Client Intake and Follow-Up Record reflects 
that, in the previous four weeks, the appellant had used 
methaqualone, hashish, other cannabis sativa, alcohol, and 
hallucinogens.  The appellant received inpatient psychiatric 
treatment in July 1977, with a diagnosis of drug detox; 
improper use of drugs, LSD.  

An August 1977 memorandum from the Acting Staff Judge 
Advocate reflects that the appellant requested discharge for 
under Chapter 10, Army Regulation 635-200, in lieu of trial.  
The memorandum indicated that the appellant was facing 
criminal charges for which a court martial could adjudge a 
punitive discharge.  The appellant's commanders recommended 
issuance of an under other than honorable discharge 
certificate.  The charges brought against the appellant were: 
Article 134, break restriction; Article 95, resisting 
apprehension by an MP; and, Article 128, two charges of 
assault against an MP.  His records revealed a disciplinary 
history of two Article 15s, failure to go and possession of 
four grams of marijuana.  An August 1977 memorandum directed 
that the appellant be discharged under the provisions of 
Chapter 10 of Army Regulation 635-200, and that a discharge 
certificate under other than honorable conditions be issued.  

Also of record in January 1979 was a decision from the Army 
Discharge Review Board, which noted that the appellant 
received an undesirable discharge in August 1977, under the 
authority of Army Regulation 635-200, Chapter 10.  The reason 
for discharge was administrative - conduct triable by court 
martial.  The decision notes that the appellant was charged 
with break restriction, resisting arrest, and assault during 
service.  A summary of statements reflects that the appellant 
requested a Chapter 10 in lieu of trial by court martial, and 
received an undesirable discharge.  He argued that the 
charges which led to his discharge occurred while he was 
under the influence of drugs and alcohol, and he did not 
receive adequate treatment for his drug problem during 
service.  The Review Board found that the record was silent 
as to whether the appellant was under the influence of drugs 
and alcohol at the time that the acts of indiscipline 
occurred and that the appellant's testimony during his 
hearing examination was the only time that he inferred that 
he was under the influence of drugs and alcohol, and that 
there was nothing of record other than the appellant's 
testimony indicating that he requested to receive assistance 
for his drug problem.  The discharge upgrade was denied.  

The appellant did not initiate an appeal in regard to the 
RO's January 1979 decision; hence, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The appellant sought to reopen his previously denied claim in 
July 2004.  In this regard, while the current claim arose as 
a result of a claim for service connection for a mental 
disability, the claim is based on the same factual basis as 
that denied in January 1979, as the threshold issue of 
whether the appellant is eligible for VA benefits must be 
decided prior to adjudicating any claim for VA benefits.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).   Here, the last final denial of the claim is the 
January 1979 decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence associated with the claims file since the January 
1979 decision includes a June 2005 opinion from Dr. C.D.M., 
in which he opined that the appellant was insane during his 
period of service, and any wrongful actions only reflected 
his insanity.  Also associated with the claims file since 
January 1979 is a January 2010 opinion from a VA 
psychiatrist, who opined that, with regard to the specific 
question of insanity at the time of the offenses, the 
appellant was at least temporarily insane in the context of 
some of his rather obvious aberrant behavior.  

At the time of the January 1979 decision, the evidence did 
not show that the appellant was insane at the time he 
committed the offenses which led to his discharge.  The 
evidence received since January 1979 is new in that it was 
not previously considered in the January 1979 decision.  It 
is material in that it specifically relates to an 
unestablished fact necessary to substantiate the claim and 
also raises a reasonable possibility of substantiating the 
claim.  Thus, the claim must be reopened.

Character of Discharge

The appellant asserts that he was insane at the time he 
committed the offenses which led to his August 1977 discharge 
under other than honorable conditions.  As noted above, the 
appellant's service personnel records show that during his 
service he was charged with break restriction, resisting 
apprehension by an MP, and two charges of assault against an 
MP.  The record reflects that the appellant requested 
discharge in lieu of trial by court martial, pursuant to Army 
Regulation 635-200, Chapter 10, and that he received a 
discharge under conditions other than honorable.  

Post-service records of treatment reflect diagnoses of and 
treatment for psychiatric disorders, including bipolar 
disorder, personality disorder, depression, and 
schizophrenia, as well as findings of and treatment for 
polysubstance abuse.  In June 2005, a private psychiatrist, 
Dr. C.D.M., evaluated the appellant for schizophrenia and its 
possible relationship to service.  The appellant indicated 
that the six weeks of basic training were extremely stressful 
and he began to hear voices for the first time in his life.  
He stated that advanced intensive training (AIT) was not 
nearly as stressful, but he continued to hear voices.  Dr. 
C.D.M. acknowledged review of service treatment records dated 
from February to August 1977, and noted that these records 
reflected complaints of insomnia and paranoia.  He added 
that, in February 1977, the appellant complained of paranoia 
and "flipping out," which were symptoms of psychosis.  He 
further pointed out that the appellant was seen because of 
uncontrolled feelings of hostility in March 1977, which is 
also a symptom of psychosis.  Dr. C.D.M. commented that, 
nowhere in the psychiatric record, was there commentary about 
the appellant going berserk and striking an MP, nor was there 
mention of his behavior being so out of control that he was 
being discharged from the military.  The appellant reported 
that he tried to self-medicate during service, with alcohol 
and anything else because of feelings of extreme stress, 
hearing voices, and paranoid thoughts.  

Dr. C.D.M. opined that it was clear that the appellant was 
experiencing psychosis in service, and that his psychotic 
reaction began in basic training.  He noted that, subsequent 
to discharge, the appellant had a 19 year history of 
recurrent hospitalization for psychoses.  Dr. C.D.M. 
reiterated that it was his opinion that the appellant became 
psychotic early in his military career, caused by extreme 
stress experienced during basic training, and that the 
condition was progressive throughout his period of service.  
He added that the appellant's violent outbursts were 
consistent with a paranoid psychosis and/or bipolar manic 
disorder, and that his complaints of paranoid thoughts and 
feelings, as well as uncontrolled aggression, were consistent 
with psychosis.  He stated that it was clear that the 
appellant had psychotic symptoms beginning during his 
military service, which reached acute psychotic proportions, 
and that the psychosis had continued since that time.  He 
concluded by opining that the appellant was insane during his 
tour of duty, and any wrongful actions only reflected his 
insanity.   

In January 2010, a VA psychiatrist reviewed the claims file 
in order to provide an opinion regarding whether it was at 
least as likely as not that the appellant was insane at the 
time of the offenses which led to his discharge from service.  
The psychiatrist reviewed the records, and acknowledged the 
definition of an insane person for VA purposes, as described 
in 38 C.F.R. § 3.354(a).  The psychiatrist noted that, while 
the appellant was described as suffering from schizophrenia, 
based on the evidence at hand, the most likely diagnoses 
would be bipolar disorder, alcohol and cocaine dependency, 
and polysubstance abuse.  After reviewing the record, the 
psychiatrist opined that it seemed most likely that the 
appellant's deviant behaviors were the result of either 
bipolar disorder alone, or bipolar disorder in the context of 
polysubstance abuse, or polysubstance abuse.  He added that 
it seemed likely that the appellant's presentation of 
aberrant behaviors stemmed from his recurrent problems with 
mania, hypomania, or mixed symptoms of bipolar disorder in 
the context of substance abuse.  

In regard to the specific question of insanity at the time of 
the offenses, the psychiatrist opined that the appellant was 
at least temporarily "insane" in the context of some of his 
rather obvious aberrant behaviors.  The psychiatrist, added, 
however, that he was not able to ascertain with any certainty 
as to whether the appellant was actively psychotic from his 
bipolar disorder at the time of the events, or whether he was 
primarily under the influence of drug or alcohol products, 
due to the lack of specifics in the documentation.  
Regardless, he opined that there was at least a 50 percent 
probability that the offenses were unduly influenced by the 
appellant's mental health problems, taking into context his 
history and progression of mental health problems.  

In light of the January 2010 opinion of the VA psychiatrist, 
that the appellant was at least temporarily insane in the 
context of some of his rather obvious aberrant behaviors, and 
resolving all doubt in the appellant's favor, the Board finds 
that the appellant was insane at the time of the offenses 
which led to his discharge from service under conditions 
other than honorable.  

The Board has considered the fact that, pursuant to 
VAOPGCPREC 20-97, behavior which is generally attributable to 
a substance-abuse disorder does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall within the scope of the 
term insanity and therefore does not constitute insane 
behavior.  See VAOPGCPREC 20-97 (May 22, 1997).  While the VA 
psychiatrist indicated that he was unable to ascertain with 
any certainty as to whether the appellant was actively 
psychotic from bipolar disorder at the time of the events 
which led to his discharge, or if he was primarily under the 
influence of drug or alcohol products, he nevertheless 
clarified that there was at least a 50 percent probability 
that the offenses were unduly influenced by the appellant's 
mental health problems.  Accordingly, resolving all doubt in 
the appellant's favor, the Board finds that the appellant was 
insane at the time of commission of the offenses which led to 
his discharge from service under conditions other than 
honorable.  This conclusion is bolstered by the June 2005 
opinion of Dr. C.D.M.

For the foregoing reasons, the Board concludes that the 
appellant was insane, as defined for VA purposes by 38 C.F.R. 
§ 3.354(a), at the time of the offenses which led to his 
discharge from service under conditions other than honorable.  
Accordingly, there is no bar to the receipt of VA benefits.  
38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354. 




ORDER

New and material evidence having been received, the issue of 
whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service is 
reopened.  

The appellant's discharge from service in August 1977 under 
conditions other than honorable is not a bar to VA benefits, 
and the appeal is allowed.   



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


